DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180081096 A1 (CLAES; Eddy) in view of US 20190302524 A1 (Chen; Dong) and US 20150185381 A1 (WU; I-Wei et al.)


    PNG
    media_image1.png
    343
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    487
    583
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    505
    497
    media_image4.png
    Greyscale


Per claims 1 and 11, Claes teaches display device, optical filter [see LCD shown in figure 2], comprising, comprising a light-emitting panel configured to emit incident light of a single color [290 and paragraph 0043]; and an optical filter configured to convert the incident light into light of different colors [200 and paragraph 0043], wherein the optical filter comprises: a substrate [supporting passivation, top layer 201] comprising a plurality of pixel areas spaced apart from each other [210,220,230] and a light-blocking area arranged between the plurality of pixel areas [bank 240, see paragraph 0130]; a plurality of color filters arranged on a first surface of the substrate and corresponding to the plurality of pixel areas [280 in figure 2 and 380 in figure 3]; wherein the first surface of the substrate faces the light-emitting panel [see figure 2, the bottom surface of the top substrate layer 201]; a plurality of conversion layers arranged on the first surface of the substrate and corresponding to the plurality of color filters spaced apart from each other [see 210,220,230 in figure 2], wherein the incident light is incident on the plurality of conversion layers [see figure 2]; wherein each of the conversion layers comprises at least one inclined side surface [see slant 250 in figure 2]; and a reflective layer arranged on the at least one inclined side surface of each of the plurality of conversion layers [250].  
Claes lacks the reflective layer extends to the light-blocking area and is arranged consecutively on two adjacent inclined side surfaces from among the inclined side surfaces of the plurality of conversion layers and the light-blocking area between the two adjacent inclined side surfaces and the color filter layers form on the conversion layer substrate.  However, Chen teaches a reflecting layer spanning the gap between pixels.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Chen with Claes.
Regarding the color filter layers formed on the conversion layer substrate, Wu teaches placing the color filter on the conversion layer for improved color fidelity.  See Wu’s figure 3 and paragraph 0023.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Wu with Claes.  
Per claims 2 and 14, Claes in view of Chen and Wu teaches the optical filter of claim 1, wherein a horizontal cross-sectional area of at least one of the plurality of conversion layers decreases in a direction away from the substrate [see top substrate 201 or bottom substrate 201].  Though, Claes does not explicitly mention the horizontal cross-sectional area of at least one [see top substrate 201] in the light propagating direction, the wall of Claes slopes to create a diverging or converging shape.  Furthermore, it was a matter of routine skill in the art and common knowledge to use converging or diverging slopes in order to improve brightness or brightness uniformity, respectively.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 3, Claes in view of Chen and Wu teaches the optical filter of claim 1, wherein the color filters are spaced apart from each other, and the reflective layer extends to a portion between two neighboring color filters from among the plurality of color filters [see figures 3 and 2, in figure 2 the reflecting layer align with the black matrix on the color filter substrate and thus inherently to the black matrix area].  
Per claim 9, Claes in view of Chen and Wu teaches the optical filter of claim 1, further comprising: a planarization layer providing a flat surface by covering the plurality of conversion layers [201 bottom or top layer, the other being the substrate layer]. 
Per claims 10 and 18, Claes in view of Chen and Wu teaches the optical filter of claim 1, wherein the plurality of conversion layers comprises: a first conversion layer; a second conversion layer; and a third conversion layer [211,221,231], wherein each of the conversion layers comprises scattering particles [210,220,2230], the first conversion layer further comprises first quantum dots, and the second conversion layer further comprises second quantum dots, and the first quantum dots [212,221].  Claes in view Chen and Wu lacks the second quantum dots comprise a same material and have different sizes.  However, it was common knowledge to use the same material with different sizes in order to expand the viewable color spectrum and simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 12, Claes in view of Chen and Wu teaches the display device of claim 11, wherein the light-emitting panel comprises:  a plurality of light-emitting device configured to generate the incident light of a single color [blue light, see paragraph 0062].  Claes in view of Chen and Wu lacks light-emitting devices are arranged to correspond to the plurality of pixel areas.  However, it was common knowledge to use direct backlit blue LED light sources in order to improve contrast and brightness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
[274], and the optical filter further comprises a planarization layer providing a flat surface by covering the plurality of conversion layers [201 top layer], wherein the display device further comprises a polarization layer arranged between the light-emitting panel and the planarization layer [275].  
Per claim 19, Claes in view of Chen and Wu teaches the display device of claim 18, wherein colors of light that passes through the first conversion layer, the second conversion layer, and the third conversion layer are different from each other, and the color of the light that passes through the third conversion layer is identical to a color of the incident light [see paragraph 0085, blue particles are not required].  
Per claim 20, Claes in view of Chen and Wu teaches the display device of claim 11.  Claes in view of Chen and Wu teaches lacks the low refractive index layer arranged between the plurality of color filters and the plurality of conversion layers, and having a refractive index equal to or less than about 1.2.  However, it was common knowledge to arrange a low refractive index of about 1.2 or less protection layer between a stacked color filter layer and color conversion layer in order to protect the color filter layer and minimize optical noise due to a refractive index mismatch.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Claims 4-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180081096 A1 (CLAES; Eddy) in view of US 20190302524 A1 (Chen; Dong) and US 20150185381 A1 (WU; I-Wei et al.), as applied to claims 1-3 and 11 above, and in view of US 20170090245 A1 (TSUCHIYA; Yutaka et al.) and US 20150131029 A1 (Kaida; Kazuya et al.)

    PNG
    media_image5.png
    373
    513
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    279
    483
    media_image6.png
    Greyscale


Per claims 5-6 and 16, Claes in view of Chen and Wu teaches the optical filter of claim 1.  Claes lacks, but Kaida teaches, the plurality of color filters extends to the light-blocking area such that side surfaces of the plurality of color filters are in contact with each other in an overlapping manner to form a partition wall [see Kaida’s figure above the color filter contact each other].  Improved aperture ratio would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kaida with Claes in view of Chen and Wu.     
Per claims 7 and 17, Claes in view of Chen, Wu, and Kaida teaches the optical filter of claim 6, but lack the partition wall comprises an inclined surface, and the plurality of conversion layers is arranged in concave portions defined by the partition wall.  However, it would have been a matter of routine skill in the art to use the color filter to form partition wall in order to reduce the number of manufacturing steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art   
Per claim 8, Claes in view of Chen, Wu, and Kaida teaches the optical filter of claim 7, wherein the reflective layer covers an upper surface of the partition wall [a necessary result ot the combination, and thusly, inherent to the combination above].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871